Per Curiam.

It was error for the court to place in evidence specimens of the plaintiff’s signature, made on the witness stand, for comparison by the jury with other disputed signatures. Signatures made under these conditions are in the nature of self-serving acts (People v. Molineux, 168 N. Y. 264; Hickory v. United States, 151 U. S. 303), which are only admissible at the instance of the adverse party. '
The judgment should be reversed and a new trial ordered, with costs to the appellant to abide the event.
Mastín, P. J., Townley, Glennon, Untebmyeb and Does, JJ., concur.
. Judgment unanimously reversed and a new trial ordered, with costs to the appellant to abide the event. Settle order on notice.